,_   ,.   ,-.   _(/~~~..

                           AUSTIN




                                c
          Arbi61, I, Seotion.8; of thr Oonstitution                       Or the
UEl4ed S%at+w; xba&a in part M follvwm
              "lb  tin&Mi8 8ba11hW    DOWVX...    tt0
        regulate  Oomnoroa with tewUn Xations, and
        emonfgthv 8everal State+ and with 8bho Xndiu
        -lk lb ea ; l   . .*


Tha t   mwvr     is   vxpleiavcl      la ll   Amriwu     Juqtsprudenoo     14 In
word8 ae t0110ws:
            *. . . ‘9Jspansrto asgulateoelmnbrob’ WitE
        Sorbfgnnatlow,  confexnil upon Otmgxese by the
        coMtitutlon, is exelwsvo and pl+narg;its           ex-
        emisd     m&y not ba l@i$.asU, qualifWl;     OS impeded
        to any sltent    by atatb aatloo.    In feat it   ha8
        bees .intlaatatl t5at tha pwer or Ce~xese where
        eXOrei844   in r98p40*   Of font.@   @oIEn.bXOV may bv
        broader than uhsrs ~rer&md 88 t~.titarstate
        aommemab.
                oTEe vaier         to regulate     oocxwrw    with for-
                                                 bll4ranOber ship,
                                                 rnd the bringing ef
                                                 tks %ited States.*
                                                                                .
                                                                                    420




                  Ap 1ltr r ineCiao t th eUnited 8tatb8       fntarml       R b t-
*t&b Cede abarr 4hrr4 Ccmgzaas haa ,irPpoaad  a Quty on omQ*
~trolarua iPlpea%*U into tba Unite States an& on gwfina
uut lubrioabbsg  olla oold in tlxa 8nlted   B&es.   Title S$,
B464iOnB MlL# s4ls,    SMSO‘aa8 wtl,    unihsa mat68 Cod.
kseotatad.    8OWb?U’, 8uoh pWblOt8 aP@ 4xQslpt fmi!z 8&d
duties &$ they arb mnd0 iroP iqmrtsd      owuwditibe titad (Ll’4
Buly   axporteQ       and   a   bond   guaranWoing   aeh   pemt8tl   as   ra-
quind by Ian.   Saetien-1X     Title 19, %&tad                 8tBb48Code ,.
AnAQtn4ed. Fbrba in pAT8 a4 i ollowat
                "All arti       aahifao4umd      in whole er in.
       pati of tipovtea mrtetinlo,          or taf materials eub-
       jeoS to Ented-revsaw             tau, end iotradad ior
       arportatien      without 0aing obarqd with duty,          tid
       withou4 hf+d.ng 6n titeral-xavanue           stamp affix&
       thesesto, &b&A, War auoh ngulatlem                baa 4ho
       Seonbary      of the Tkoasury may pranoriba,         in order
       to be PO msnuf8otured 8~63 bxportsit, be sada end
       daufsct~rsd        14 bendall ramhot&s\seodnilar      to
       ~those Norm and dssign%Qed in Tnasury Ragula-
       tions aa boa&ad ~wnrehoueas, olar6 olxr Provide&,
       That th8 IEaWfnOt~P Of 8uch 8~iOlbfC Sh8u
       first ~p,lvtureatisf%atory bon&a fat thi        faithful
       ob5erWms        of till tsbe protioiooa    of 24~ a& of
       such r6gufatlona ns akall be prewrlba8             by the
       8aontarp      of the hoaimryr       . . .

             *%?henovar gooda manufaoturad 3.n any bonled
       warehouse eetubllahad   under the p10QiBi0M     of
       tha pr6oedingparagraph e&l1 be axpor4ad &ire&.-
       ly therefrem or shall be duly lathr for Wane-
       portatfon and izabdlato   exportation   under the
       sAperoi5ior: cf thb propar offieer    who shall  be
       duly ds6ignatsd for thef purpow,      ewh good8
       akzall be erSnj@ fmfs duty 6A4 from thb T4qUir4-
       CebAts, relatiw   to rnTMU4 ataapB.”
          Z-ha oll          clJd the produate In tbla oame have bean
handled udar ths            aupervlslen   cad regulation of tks united
Stasae Ooraromrnt           throughout  tha entire time thaf ware in
Texae . Xc ~azmot           eaaape the oonolu8ioa tUten attearpt dfl
blm gas* or tale mate or luae,   or any 'subdiYi~lon thereor,
to tax aabl preAua6~ would oezutittaks 1~21iatsriereaoa rith
fo~oI&n oemmema~ This eonulwion &s borao ou$ by tb hola-
lag in    t&      uam oi lMk~ldd3k v. OPrlrOil Oorgoratlen,300
U. 8. 414, &4 L. ICd. MO; 80 f3ug. Qt. AM, in wisioh the City
oS~erIorkattaapOsdt0        iPrperr0 6ralw Boxoath       sala or
~~tl'0~WB1 EodUOt5. that had bewi Yefined from, im~r$ed aruda
otl axi@ BoEA fo vesrrele ra(tamd io$cvei~      -roe,      tb.
same having beon dona under a bond, in aeoordraoo with the
Podoral mtatut+, ported r0r tha Q\arpar,Ooi grurulteaing       that
the s#fmfaottue$   pPOduots would b* exported SO t&t      they
wo uld laoapd owtaln   Pelleml duties)    end in holding that
the aity oould sot impose auoh k tmz the Suprae        Cowt 0r
the   UnItad      Btabrr said8
               n~roa   the the 0r     importmion       wii   th0
      moment whsn bha bunker 'Cb oil               lr laden en vea-
       r eli
           la f#@%
                 Bd
                  nfo r eig
                          War de,
                                hhe
                                  la r p o rpted
                                              et-
       rolrua aPX it6 moduot, tka ihol oil,     ti reg-
       m&fat& ~&O&D  the ~01~180~
                                mas8 Or gooda   ati DI'OP-
       e&y within tba state,   and Is rubJe6tto    the
      BIQWY~S~O~~  MQ OCIIWO~  0r rwriL OW~~XUU~-
       floors.. It cannot lawfuLly be ramwed froai the
      md~0ttwig      wibr8h0u60~~08bptr0r di3lhrp r0r
      ~~83 a8 ruta to (I VOES~ engr~ed in r0mgn OODI-
      meme Andylt cmmot lawft~lly be divertah trooa
      maoh destination    wad use end emnot,   after do-
      livery to the vebtae1, be 1and.d in the United
      mates.     Throughout,  the 011 is subjwot  to tha
      obligation   or mspmAent*s bonda that it shall
      rumi     uxdbr such supervision end aontrol and
      shall not be diverted from ita ultimate d@stina-
       tion    a8   &ipSv   store8.

            *mid0      942 0r ttis cwtcBs aegtchti0nr 0r
      1931 provides that %mrohandi8s in bonded were-
      house ia not subjeot to loorp, attaahmnt,     or
      otherDroae#e     ci a State oourt. ..' and t!Irt
      rimported good8 in boxled rarehcuas fare exempt
      r1-018taxation under the gememil *WB 0r aho
      8evsl-81 5tates.    . . .
            The statutes and regulations               taken to-
      &ether operate as regtiationo    or           r0rdgln corn-
      wrce,   ae tb Isglalat~va   history            shc~8 they
                                                           m-7




                                                                 422


Ronorablo Ei,L. Waahbuxm, Pa&m S



    mare Intended to do. . . .
          *. . . The oon@asalonal    re~ulatlon,   read
     in the light of it6 purpole, In tantaamount    to a
     doolarat;lonthat In order to ao~oPlpl.ielr  oonsti-
     tutfondly per!e%ssibls endo, the iqotied      ~lbr-
     ohandias~~shdllnot booewe a prt of tha ocfmon
     aabo oi Wxable proprr%J within t&e #Pate, pent?-
     ing its dispositionas 6hipS' store8nod shall
   i not kcoma subjsot to tb state taxing Dower.
         .The state tar fn the ol.roumtEne*B awt
     ioil no tininrriiqtmmntaf tb oongressioaal
     regulation 0r ths oamerae. . . .4
          Our ammmr to your question is that the Imported
@mad@ all and the refhed: yrMuots rbatt~*hiahyou ask,
aad uhfoh are oo~ered by tho bond posted %n aooordanoa
with Seotion 1311, Title 19, 5. 6. C. A., are not subjrot
to Stats an4 County ad ~elorem tams.




                                        Ceail C. Rotsoh
                                              Ass1st(*nt